EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on December 14, 2021.
Claim 33 is amended herein.  
The previous rejection of claims 28, 30-33, 35-38, and 40-42 under 35 USC 112, 1st paragraph, has been withdrawn in view of Applicants’ amendments.  
The previous rejection of claims 28, 30-33, 35-38, and 40-42 under 35 USC 112, 2nd paragraph, has been withdrawn in view of Applicants’ amendments.  
Claims 28, 30-33, 35-38, and 40-50 are pending and allowable.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

In the Claims:
Claim 33 is amended as follows:



one or more data processors; and
a non-transitory computer readable storage medium containing instructions which when executed on the one or more data processors, cause the one or more data processors to perform operations including: 
defining a set of user groups, wherein each user group is defined according to historical data corresponding to a common experience during a website visit, and wherein each user group is associated with an action on a webpage; 
generating a set of group-specific models, each group-specific model corresponding to a particular user group of the set of the set of user groups, wherein each group-specific model is generated by training that group-specific model using the historical data of the particular user group, and wherein each group-specific model is configured to generate a prediction of a likelihood that a user in the user group will complete an action associated with the user group; 
generating a model combination function configured to generate a model result from predictions generated by a plurality of group-specific models of the set of group-specific models, wherein the model combination function is generated by: 
assigning weights to the predictions generated by the plurality of group-specific models, wherein a weight assigned to each prediction is based on a data size of the historical data used to train the group-specific model that generated the prediction; and wherein predictions generated from a group-specific model with a larger data size of historical data are assigned a higher weight and predictions generated from a group-
deriving a weighted sum from the weights and the corresponding predictions; 
receiving a new request for the webpage from a new user; 
identifying new user information associated with the new request; 
determining, from the new user information, user characteristics corresponding to the new user; 
generating a new user prediction in real-time by generating new predictions using the user characteristics as input to the plurality of group-specific models and applying the model combination function to the new predictions, wherein the new user prediction includes a probability that the new user will complete an action on the webpage, and wherein the action is associated with the user group; 
customizing the webpage for the new user to increase a likelihood that the new user will complete the action on the webpage according to an evaluation of the new user prediction; and 
transmitting the customized webpage in response to the new request.

Allowed Claims:  Claims 28, 30-33, 35-38, and 40-50 are allowed, wherein claims 28, 33, and 38 are independent claims and the balance are their dependencies.  
Examiner’s Comment and Reasons for Allowance:  The Examiner has amended claim 33 to correct an obvious typographical error, in accordance with MPEP 714 and 1302.04.
With regard to claim 28, the prior art of record, alone or combined, neither anticipates nor renders obvious a method comprising defining a set of user groups, wherein each user group is defined according to historical data corresponding to a common experience during a website visit, and wherein each user group is associated with an action on a webpage; generating a set of group-specific models, each group-specific model corresponding to a particular user group of the set of the set of user groups, wherein each group-specific model is generated by training that group-specific model using the historical data of the particular user group,  and wherein each group-specific model is configured to generate a prediction of a likelihood that a user in the user group will complete an action associated with the user group; generating a model combination function configured to generate a model result from predictions generated by a plurality of group-specific models of the set of group-specific models, wherein the model combination function is generated by: assigning weights to the predictions generated by the plurality of group-specific models, wherein a weight assigned to each prediction is based on a data size of the historical data used to train the group-specific model that generated that prediction; and wherein predictions generated from a group-specific model with a larger data size of historical data are assigned a higher weight and predictions generated from a  group-specific model with a smaller data size of historical data are assigned a lower weight; deriving a weighted sum from the weights and the corresponding predictions; receiving a new request for the webpage from a new user; identifying new user information associated with the new request; 
With regard to claims 33 and 38, the prior art of record, alone or combined, neither anticipates nor renders obvious a system and a computer program product reciting similar limitations.
Discussion of Prior Art:   US 7,966,564 B2 to Catlin et al. is directed to a system and method that utilizes an accumulated body of visitor data regarding interaction with one or more web pages to determine an optimized web page to display to a visitor. Catlin further discloses that a real-time web page optimizer component introduces variations in one or more features of a web page to create a new web page, conducts structured tests of the new web page, compares the performance of the web page with one or more known served web pages and removes from presentation eligibility those pages with inferior performance.  However, Catlin, alone or in combination with other prior art, 
US 2011/0131077 A1 to Tan is directed to a hybrid recommendation module that leverages multiple sources of information to generate robust and personalized recommendations.   However, Tan, alone or in combination with other prior art, neither anticipates nor renders obvious claims 28, 33, and 38, and in particular the above-noted features.
US 10,373,177 B2 to Vijayaraghavan et al. is directed to a method of predicting the intent of online users who are browsing early in the browsing process in order to provide assistance to the user.  However, Vijayaraghavan, alone or in combination with other prior art, neither anticipates nor renders obvious claims 28, 33, and 38, and in particular the above-noted features.
US 9,881,318 B1 to Krishnamoorthy et al. is directed to associating a user’s actions with respect to web page content to test parameters in order to make web content publishers aware of the effectiveness of content placement, layout, etc.  However, Krishnamoorthy, alone or in combination with other prior art, neither anticipates nor renders obvious claims 28, 33, and 38, and in particular the above-noted features.
US 9,274,932 B2 to Crossley is directed to systems and methods for collecting customer web page access and conversion information in order to optimize a website.  However, Crossley, alone or in combination with other prior art, neither anticipates nor renders obvious claims 28, 33, and 38, and in particular the above-noted features.
US 8,839,093 B1 to Siroker et al. is directed to methods of optimizing webpages by comparing the responses of users to variants of a web page.  However, Siroker, alone or in combination with other prior art, neither anticipates nor renders obvious claims 28, 33, and 38, and in particular the above-noted features.
US 8,782,200 B2 to Hansen is directed to a system and method for optimizing web visitor conversion by varying website content and measuring the impact of the variations on conversion rates.  However, Hansen, alone or in combination with other prior art, neither anticipates nor renders obvious claims 28, 33, and 38, and in particular the above-noted features.
US 2013/0138507 A1 to Kumar et al. is directed to a predictive advertising and advertisement personalization engine that automatically generate advertisements on behalf of e-commerce sites based on statistical models predicting consumer behavior, consumer preferences, and likelihood of purchases.  However, Kumar,  alone or in combination with other prior art, neither anticipates nor renders obvious claims 28, 33, and 38, and in particular the above-noted features.
US 2012/0215664 A1 to Dalal et al. is directed to displaying a webpage to a user where components of the webpage are based on a predictive model using tracked user activities. However, Dalal, alone or in combination with other prior art, neither anticipates nor renders obvious claims 28, 33, and 38, and in particular the above-noted features.
US 2008/0201206 A1 to Pokorney et al. is directed to determining a website user behavior portrait based on navigation on the website and dynamically 
US 2007/0168465 A1 is directed to Toppenberg et al. is directed to creating web pages on demand using text replacement, web page URL link replacement, and web page content.  However, Toppenberg, alone or in combination with other prior art, neither anticipates nor renders obvious claims 28, 33, and 38, and in particular the above-noted features.
US 10,061,860 B2 to Daly et al. is directed to generating a personalized website layout by monitoring user behavior and assigning a user to a user group based on the behavior and arranging website content to be displayed to the user based on the behavior. However, Daly, alone or in combination with other prior art, neither anticipates nor renders obvious claims 28, 33, and 38, and in particular the above-noted features.
The article entitled “Putting one-to-one marketing to work: Personalization, customization, and choice,” by Neeraj Arora, Xavier Dreze, Anindya Ghose, James D. Hess, Rahuram Iyengar, Bing Jing, Yogesh Joshi, V. Kumar, Nicholas Lurie, Scott Neslin, S. Sajeesh, Meng Su, Niladri Syam, Jacquelyn Thomas, Z. John Zhang, Marketing Letters 19: 305-321 (2008), is directed to methods of tailoring aspects of a firm’s marketing to an individual.  However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious claims 28, 33, and 38, and in particular the above-noted features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/Anne M Georgalas/
Primary Examiner, Art Unit 3625